COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MARIA DURIA CHAVELAS,                                          No. 08-19-00081-CV
 INDIVIDUALLY, ALSO KNOWN AS                   §
 MARIA DURIA WILHELM, D/B/A                                       Appeal from the
 INTERNATIONAL LEGAL                           §
 SERVICES-ABOGADOS, D/B/A                                       346th District Court
 ABOGADOS SIN FRONTERAS,                       §
 D/B/A INTERNATIONAL LEGAL                                    of El Paso County, Texas
 SERVICES, AND D/B/A                           §
 ATTORNEYS WITHOUT BORDERS,                                    (TC# 2014DCV1634)
 LLC,                                          §

                              Appellant,       §

 v.                                            §

 THE STATE OF TEXAS,                           §

                              Appellee.

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., not participating